Citation Nr: 1821000	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for hypertension.

2.  Entitlement to service connection for heart disease/heart disorder, to include bradyarrhythmia, claimed as secondary to service-connected sleep apnea.  

3.  Entitlement to an effective date earlier than May 17, 2010, for the grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California. 

The issues of whether the September 2000, October 2001, and March 2003 rating determinations that denied entitlement to service connection for sleep apnea contained clear and unmistakable error (CUE) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for heart disease, to include bradyarrhythmia, claimed as secondary to service-connected sleep apnea, and entitlement to an effective date earlier than May 17, 2010, for the grant of service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran has been shown to require the use of continuous blood pressure medication throughout the appeal period.






CONCLUSION OF LAW

The criteria for a 10 percent rating, and no more, for hypertension have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

With regard to hypertension, the rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran maintains that the symptomatology associated with his hypertension warrants an increased evaluation. 

A review of the record demonstrates that the Veteran has been prescribed medication for his hypertension throughout the appeal period.  Treatment records associated with the file reveal continuous use of blood pressure medication throughout this time. 

The Veteran has indicated in numerous statements that he was prescribed medication in close proximity to his release from service as a result of diastolic blood pressure readings exceeding 100.  He has reported that his treating physician prescribed blood pressure medication at that time.  The Veteran has also indicated that those treatment records are unavailable.  Treatment records associated with the file demonstrate that the Veteran has been on continuous blood pressure medication since 1994.  

After considering the totality of the evidence, the Board finds a disability rating of 10 percent is warranted.  The Veteran has continuously been on blood pressure medication throughout the appeal period.  The record indicates a reported history of high blood pressure readings which would appear to indicate a history of diastolic pressure predominantly 100 or more prior to the medication being prescribed.  Resolving any doubt in the Veteran's favor, a 10 percent rating is warranted as the weight of evidence demonstrates continuous medication necessary for control with a history of diastolic pressure 100 or more. 

Treatment records associated with the file do not reveal evidence of diastolic pressure predominantly 110 or more or, systolic pressure predominantly 200 or more nor has the Veteran indicated that there have been such readings at any time.  

An evaluation of 20 percent is not warranted at any time as the weight of the evidence does not demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time.  Thus, as there is no evidence of hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a disability rating in excess of 10 percent is not warranted.


ORDER

A 10 percent rating, and no more, for hypertension from April 23, 2010 is granted.


REMAND

As it relates to the claim of service connection for heart disease, to include bradyarrhythmia, claimed as secondary to service-connected sleep apnea, the Board notes that in a May 2013 VA examination report, it was indicated that the Veteran had been diagnosed as having bradyarrhythmia.  The examiner then stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service  injury, event, or illness.  As to rationale, it was noted that according to the Veteran, and his previous VA evaluation, during a sleep study for OSA in 1998 he was told that he had episodes of bradycardia in the 40's during the study but no heart  block or ventricular  arrhythmia.  The examiner observed that the latest Holter monitor in May 2011 showed no significant bradyarrhythmia and the lowest CR was 50/mm.  She noted that the Veteran denied taking medication for this condition.  The examiner observed that the Veteran had episodes  of  non-cardiac chest pain in service and no chronic cardiac condition was  diagnosed.  He did not have evidence of  bradyarrhythmia in service.  Therefore, his current paroxysmal  bradyarrhythmia was less likely than not incurred in or caused while in service.  The examiner then opined that the Veteran had bradyarrhythmia likely related to OSA.  

Given the discrepancies in the May 2013 report as to whether the Veteran has a heart disorder/disease related to his service-connected sleep apnea, to include bradyarrhythmia, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder/disease and its relationship, if any, to his service-connected sleep apnea.  

As it relates to the claim for an effective date earlier than May 17, 2010, for the grant of service connection for sleep apnea, the Veteran, in his June 2014 substantive appeal, specifically raised the issue of clear and unmistakable error (CUE) in the RO's prior decisions of September 2000, October 2001, and March 2003; claims which have not been adjudicated by the RO.  Because the claim of CUE, if granted, could have an effect on his claim for an earlier effective date, the issue of CUE needs to be considered prior to final appellate action on the effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disease/disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's heart disorders/diseases? 

(b) If bradyarrhythmia is found to be present, is it a clinical finding and not a ratable entity without an established diagnosis or is it an actual disease? .

(c) Is it as likely as not (50 percent probability or greater) that any current heart disorder/heart disease is caused by the service-connected sleep apnea?

(d) If not, is it at least as likely as not (50 percent probability or greater) that any current heart disease/disorder is aggravated by the service-connected sleep apnea? 

Completed detailed rationale is requested for each opinion that is rendered.

3.  The RO must take the appropriate action regarding the referred issues of whether the September 2000, October 2001, and March 2003 rating decisions that denied the Veteran's claim of entitlement to service connection for sleep apnea contained CUE.

4.  Depending on the disposition of the CUE claim, the RO must re-adjudicate the issue of effective date earlier than May 17, 2010, for the grant of service connection for sleep apnea.  

5.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the record is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After performing the actions listed above, including any other development deemed necessary by the RO, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


